DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Drawings
The drawings are objected to because at page 7 of the Specification the following is disclosed “Figure 4D shows the calculated curve shapes parameterized by pleat angle”, however, the Drawings have two Fig. 4C but do not have a Fig. 4D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Objections
Claims 10 and 21 are objected to because of the following informalities:  
In reference to claim 10, in line 2, before “plurality of walls” insert “the”, in order to ensure proper antecedent basis in the claim language. Appropriate correction is required.
In reference to claim 21, in line 5, after “walls,” and before “each” it is suggested to insert “the” in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neirinck et al. (WO 2008/141688) (Neirinck).
In reference to claims 21 and 8-11, Neirinck teaches a folded honeycomb structure (p. 1, lines 4-5) (corresponding to a honeycomb structure). The folded honeycomb contains a plurality of 3D-structures and is formed from a plurality of cells arranged in rows, wherein the cells are identical (p. 10, lines 22-23, 28-29; p. 8, lines 17-33) (corresponding to a plurality of three-dimensional structural honeycombs; each of the plurality of three-dimensional structural honeycombs having identical cells; each of the plurality of three-dimensional structural honeycombs is a volume-filling structure). The cells have lateral cell walls which adjoin one another; the cell walls are permanently connected to one another, e.g. by glue or adhesive or welding (p. 10, lines 23-33) (corresponding to each cell of the identical cells is formed by a plurality of walls, each cell having a central axis; plurality of walls forming the each cell is joined by glue or spot welding).
Neirinck further teaches the side walls of the cells have a 3D shape, such as a curve, the shapes are formed in the folding operation (p. 7, lines 17-19) (corresponding to a pleat exists in at least one wall of in at least one wall of the plurality of walls to form a crease having a pleat angle along the central axis). The side walls are non-straight in the direction perpendicular to the original plane of the web material, the non-straightness provides for a controlled collapse of the cells without catastrophic buckling as could occur with straight sided cells (p. 7, lines 17-30) (corresponding to the pleat angle being greater than zero so that the at least one wall is not a straight wall). 
Given the curved side wall of Neirinck is substantially identical to the presently claimed curved crease in structure, it is clear that the curve of Neirinck would inherently follow a predefined mathematical curve.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
FIG. 1, provided below, discloses a section of the plastically deformed material web 10 where the plurality of three-dimensional structural honeycombs forms a two-dimensional shape along its length (corresponding to at least one of a top or a bottom of each of the plurality of three-dimensional structural honeycombs forms a two-dimensional shape along its length).
Neirinck further teaches additional covering layers to accommodate higher tensile and compressive loads can be fixed or adhesively bonded onto the honeycomb (p. 8, lines 7-9) (corresponding to the plurality of walls forming the each cell is joined by a skin covering at least part of the structure).

    PNG
    media_image1.png
    672
    1034
    media_image1.png
    Greyscale
 Neirinck further teaches the folded honeycomb is formed from a substantially uncut flat body, the folded honeycomb formed from a plurality of 3D-structures formed by plastic deformation and connecting areas produced by the plastic deformation (p. 3, lines 10-12) (corresponding to formed from a cut and folded substrate sheet). However, claim 21 defines the product by how the product was made.  Thus, claim 21 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a plurality of three-dimensional structural honeycombs. Neirinck suggests such a product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neirinck as applied to claim 21 above, and further in view of Elastica surface generation of curved-crease origami (Lee).
	The examiner has provided the non-patent literature document, Lee, with the Office Action mailed 07/06/2021. The citation of prior art in the rejection refers to the provided document.
In reference to claim 4, Neirinck teaches the limitations of claim 21, as discussed above.
	Neirinck does not explicitly teach the mathematical curve is an elastica curve, as presently claimed. 
	Lee teaches a curved-crease origami creation having elastic curves (p. 14). Elastica curves are geometries that describe the large elastic deformation of a slender beam, where the curves correspond to minimum bending energy configurations and also postbucking geometries (2.1 Elastica curves, p. 14) (corresponding to the mathematical curve is an elastica curve). 
In light of the motivation of Lee, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to modify the curve of the cell walls of the folded honeycomb structure of Neirinck to be an elastica curve, in order to provide curves in the side walls that correspond to minimum bending energy configurations and thereby arriving at the presently claimed invention.
In reference to claim 5, Neirinck in view of Lee teaches the limitations of claim 4, as disused
above. Neirinck further teaches the folded honeycomb structure is formed from a thermoplastic polymer, fiber composite material or plastically deformable paper or metal sheet (claim 5; p.5, lines 14-16).
Given that the folded honeycomb structure of Neirinck in view of Lee substantially identical to the presently claimed honeycomb structure in structure and composition, it is clear the folded honeycomb structure of Neirinck in view of Lee would intrinsically have the elastica curve be defined by the pleat angle α and P = (EI/l2)K(sin(α/2)) where K is a complete elliptic integral of the first kind, l is a beam length, E is a material elastic modulus, I is a second area moment of inertia and P is a force.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 6 and 7, Neirinck in view of Lee teaches the limitations of claim 4, as disused above. Neirinck further teaches the folded honeycomb structure is formed from a thermoplastic polymer, fiber composite material or plastically deformable paper or metal sheet (claim 5; p.5, lines 14-16).
Given that the folded honeycomb structure of Neirinck in view of Lee substantially identical to the presently claimed honeycomb structure in structure and composition, it is clear the folded honeycomb structure of Neirinck in view of Lee would intrinsically have the elastica curve be defined by a differential equation, wherein the differential equation is                 
                    
                        
                            
                                
                                    ∂
                                
                                
                                    2
                                
                            
                            θ
                        
                        
                            ∂
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    (
                    
                        
                            P
                        
                        
                            E
                            I
                        
                    
                    )
                    
                        
                            sin
                        
                        ⁡
                        
                            θ
                        
                    
                
            .
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Response to Arguments
In response to amended claims 5, 9-11 and 21, the previous Claim Objections of record are withdrawn. However, in response to amended claim 21 and upon further consideration of claim 10 a new set of Claim Objections is set forth above.
Upon further consideration and in response to amended claim 21, which recites “a pleat exists in at least one wall of the plurality of walls to form a crease having a pleat angle along the central axis”, the previous 35 U.S.C. 103 rejection over Kling (US 2010/0006210) are withdrawn from record. However, a new set of rejections is set forth above.
Applicant’s arguments with respect to claims 21 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, namely Reentrant Origami-Based Metamaterials with Negative Poisson’s Ratio and Bistability (Yasuda) and Pflung (US 6,183,836), are considered pertinent to Applicant's disclosure. However, the rejections using these references would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784